Case: 19-30739    Document: 00515575836        Page: 1    Date Filed: 09/23/2020




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 23, 2020
                                No. 19-30739                        Lyle W. Cayce
                                                                         Clerk

   Albert A. Grayer,

                                                         Plaintiff—Appellant,

                                    versus

   Darrel Vannoy, Warden, Louisiana State Penitentiary;
   Daniel E. Crook, Doctor, Louisiana State Prison, Individually
   and in their Official Capacity; Bill Lacoste, EMT, Louisiana
   State Prison, Individually and in their Official Capacity; Logan
   Darbonne, EMT, Louisiana State Prison, Individually and in
   their Official Capacity; M. Groom, Individually and in their Official
   Capacity; David Voorhies, Individually and in their Official Capacity;
   Howard Brown, Individually and in their Official Capacity; Damon
   Turner, Individually and in their Official Capacity; Johnny Howard,
   Individually and in their Official Capacity; Edward Russ, Individually
   and in their Official Capacity,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:19-CV-199


   Before Willett, Ho, and Duncan, Circuit Judges.
Case: 19-30739      Document: 00515575836           Page: 2   Date Filed: 09/23/2020

                                     No. 19-30739


   Per Curiam:*
          Albert A. Grayer, Louisiana prisoner # 389690, moves this court for
   leave to proceed in forma pauperis (IFP) on appeal. The district court
   dismissed Grayer’s 42 U.S.C. § 1983 complaint based on his failure to pay
   the initial partial filing fee and his failure to provide the proper
   documentation in response to a show cause order to establish his inability to
   pay the fee. The court then denied IFP status on appeal after determining
   that the appeal was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
   202 (5th Cir. 1997). Before this court, Grayer contends that the district court
   abused its discretion by dismissing his complaint because he lacked the funds
   to pay the filing fee and because under 28 U.S.C. § 1915(b)(4) his complaint
   could not be dismissed based on his financial status.
          The district court’s dismissal without prejudice of Grayer’s complaint
   for failure to pay the initial partial filing fee operates as a dismissal with
   prejudice because the limitations period has expired. See Long v. Simmons,
   77 F.3d 878, 880 (5th Cir. 1996). Accordingly, dismissal “is appropriate only
   if the failure to comply with the court order was the result of purposeful delay
   or contumaciousness and the record reflects that the district court employed
   lesser sanctions before dismissing the action.” Id. A review of the pleadings
   submitted to this court reflects that although Grayer did not submit the
   proper documents showing his prison account balances as required by the
   magistrate judge in the show cause order, he provided the information given
   to him by prison officials. Thus, the failure to comply does not appear to be
   “caused by intentional conduct.” Berry v. CIGNA/RSI-CIGNA, 975 F.2d
1188, 1191 (5th Cir. 1992) (internal quotation marks and citation omitted).
   Additionally, the IFP motion submitted in conjunction with Grayer’s notice
   of appeal supports his contention that he in fact did not have funds in his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 19-30739       Document: 00515575836             Page: 3   Date Filed: 09/23/2020




                                        No. 19-30739


   prison account to pay the initial partial filing fee. See § 1915(b)(4) (stating
   that a prisoner may not be prohibited from bringing a civil action based on his
   inability to pay an initial partial filing fee).
          Under the circumstances, the district court’s dismissal of Grayer’s
   cause of action for failure to comply with court orders constitutes an abuse of
   discretion. See Long, 77 F.3d at 880. As a result, Grayer’s motion for leave
   to proceed IFP on appeal is GRANTED, the district court’s judgment
   dismissing his § 1983 complaint is VACATED, and the case is
   REMANDED to the district court for further proceedings consistent with
   this opinion. This opinion does not bar the district court from seeking further
   information about Grayer’s financial status if the initial partial filing fee still
   is not paid. Grayer’s motion for appointment of counsel is DENIED.




                                              3